Citation Nr: 1145214	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to an increased disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2008 rating decisions by the RO.

A review of the record finds that the additional substantive development, as outlined in the directives below, is necessary prior to further appellate review of the issue on appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran seeks an increased disability rating in excess of 50 percent for his PTSD.

In an October 2010 letter, the Veteran's wife reported that his service-connected PTSD had worsened, primarily due to an increase in memory loss, anxiety, temper and social avoidance.  

A November 2011 statement, the representative stated that the current coverage of the war had exacerbated his PTSD symptoms.  

The representative also noted that the most recent VA examination had only stated that, since the Veteran was retired, the impact of symptoms on occupational life was no longer applicable.  

Moreover, in determining whether the Veteran is entitled to a TDIU rating, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total compensation rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination and that the most recent VA examination is inadequate.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

Accordingly, in order to accurately assess the severity of the service-connected PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims folder any outstanding VA and pertinent private medical records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board finds that the claim for a TDIU rating is inextricably intertwined with the issue currently on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records referable to treatment by VA and/or any private health care provider for the service-connected PTSD since 2008.  All records and/or responses received should be associated with the claims folder.  If any records are not provided, the RO should notify the Veteran and his representative that the records were not obtained, explain the efforts taken to obtain them, and describe further action to be accomplished.  

2.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected PTSD.  

The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The examiner should elicit from the Veteran and record a complete medical history and report detailed examination findings to facility the rating of the service-connected disability in terms of the applicable criteria.  

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning scale score that represents the level of social and occupational impairment, along with an explanation of what the score means.

All tests and studies deemed necessary by the examiner should be performed.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



